Order entered July 28, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00877-CR
                                  No. 05-14-00878-CR
                                  No. 05-14-00879-CR
                                  No. 05-14-00880-CR

                         REGINALD KEITH PINK, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F09-55346-T, F13-60732-T, F13-60733-T, F13-72123-T

                                       ORDER
                    Before Justices Francis, Lang-Miers, and Whitehill


      The Court DENIES appellant’s pro se motion for rehearing.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE